PER CURIAM.
This is an appeal from the District Court of the United States for the District of Maryland at Baltimore from the decree of that court adjudicating appellant a bank*999rupt. The decree in question was entered in-June, 1930, alter a hearing before the District Judge, who found as a fact that the appellant was the real owner of a business conducted in the name of his mother, E. Kline. It is not necessary to cite authorities to the effect that findings of a trial judge, who has had the witnesses before him, will not be disturbed, where ihero is substantial evidence to sustain such findings. The rule as laid down by this court in Re Wingert, 41 F.(2d) 660, 663, is that such findings will not be disturbed, “unless it plainly and unmistakably appears that they are wrong.” As stated by tho Supreme Court, the rule is that such a finding is unassailable if there is “any testimony consistent with the finding.” Adamson v. Gilliland, 242 U. S. 350, 37 S. Ct. 169,170, 61 L. Ed. 356.
Here there was not only substantial evidence to* sustain tho finding of the judge below, but an examination of the record leads us to the conclusion that the findings were correct. The decree is accordingly affirmed.